Citation Nr: 0505415	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-21 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized in-patient medical service provided by the 
Freemont Medical Center and associated providers from 
December 8, 2002 through December 13, 2002.  

(The issue of entitlement to a disability rating in excess of 
30 percent for pes planus will be the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs Medical 
Center (VAMC) in Martinez, California.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Pelegrini v. Principi, 18 Vet App 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case.  More importantly, when a  VCAA 
letter was finally furnished in February 2004, after the 
initial decision and the statement of the case, it was vague 
and did not inform the veteran what evidence is necessary to 
substantiate his claim, to include evidence of treatment for 
either a service-connected disability or for an emergency.  
The veteran should be sent a VCAA letter notifying him of the 
evidence needed to substantiate his claim.  Id. 

The Board also finds that, while the record indicates that 
the veteran is represented by The American Legion, there is 
no indication that copies of the initial decision, the 
statement of the case, the VCAA letter or any other 
correspondence have been sent to a representative.  The 
veteran is entitled to effective representation at all stages 
of his claim.  38 C.F.R. § 20.600 (2004).  The representative 
must be furnished with the documents noted above and provided 
with an opportunity to assist the veteran with his claim, to 
include submitting written argument.  

Accordingly, this case is REMANDED to the VAMC for the 
following actions:

1.  The VAMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the veteran should be 
informed as to what evidence he must 
submit to substantiate his claim, to 
include the need for competent evidence 
on medical questions, such as whether the 
treatment in question was for an 
emergency, and evidence relevant to the 
question of whether VA facilities are 
reasonably available.  The Medical 
Center/RO's attention is also directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  The veteran's representative should 
be sent copies of the initial decision, 
the statement of the case, an 
appropriately specific VCAA letter and 
any other indicated correspondence.  

3.  After the veteran and his 
representative have been given an 
opportunity to respond, the VAMC should 
readjudicate this claim in light of any 
evidence added to the record since the 
last statement of the case (SOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


